DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauro et al. (US Pub 2017/0032027).
Regarding claim 1, Mauro discloses a method of enhanced document retrieval for an agent in a real-time conversation with a customer (see abstract) comprising: receiving a plurality of customer utterances from the customer during the real-time conversation (para 0022-0023, 0027-0028); classifying each of the customer utterances as either informational phrases or non-informational phrases (para 0028-0030 – based on the key words); extracting content phrases from the informational phrases (para 0028-0030); determining contextual information related to a current context of the real-time conversation (para 0029 - notable events associated with the user); combining the contextual information with the content phrases to create a contextually-enhanced 
Regarding claim 2, Mauro discloses further comprising: identifying emotional content in the content phrases using a sequence tagging model; and updating the content phrases by removing the emotional content.
Regarding claim 3, Mauro discloses wherein the customer utterances are classified using a cognitive system trained with phrases from prior conversations of multiple users (para 0032).
Regarding claim 4, Mauro discloses wherein at least some of the content phrases are extracted using keyword extraction (para 0028-0030).
Regarding claim 5, Mauro discloses wherein at least some of the content phrases are extracted using intent/action extraction (para 0028-0030).
Regarding claim 8 and 15, see rejection of claim 1.
Regarding claim 10 and 17, see rejection of claim 3.
Regarding claim 11 and 18, see rejection of claim 4.
Regarding claim 12 and 19, see rejection of claim 5.



Allowable Subject Matter
Claims 2, 6, 7, 9, 13-14, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652